Duckworth, Chief Justice.
The sole exception is to a judgment holding the former husband in contempt for failing to pay alimony as provided in the agreement between the husband and wife and made a part of the final decree for divorce and alimony to pay a definite sum monthly, in addition to the alimony awarded to the wife, for the support of his child until “she shall become self-supporting or married.” The validity of the judgment is not challenged by any pleadings in this case, and there is no brief of evidence. Since it would be necessary for a consideration of the evidence to show error *695in the judgment, there being no evidence in the bill of exceptions or record as to the age or status of the child, we have no choice under the law but to affirm the judgment. Gibson v. Gibson, 214 Ga. 329 (104 SE2d 457); Forio v. Forio, 217 Ga. 813 (125 SE2d 486).
Argued February 11, 1963
Decided March 7, 1963.
Duffy, Hendrix & Miller, Robert J. Duffy, for plaintiff in error.
Lewis, Wylly & Javetz, contra.

Judgment affirmed.


All the Justices concur.